Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance: Tokunaga (US 20150112510) teaches a power source (30); an upper electronic control unit (20); a first intermediate electronic control unit (10a) and a second intermediate electronic control unit (10b), each of the first intermediate electronic control unit and the second intermediate electronic control unit being configured (see connection to 30 shown in Fig. 1A) to receive electric power supply from the power source and perform communication (see communication bus 100 interconnecting 10 and 20) with the upper electronic control unit. Tokunaga does not teach the further limitations of a communication relay provided between the first communication path and the second communication path, wherein when the upper electronic control unit detects that an anomaly occurs in the first intermediate electronic control unit, the power source relay and the communication relay are controlled such that the first power source path and the second power source path are connected to each other and the first communication path and the second communication path are connected to each other, and the electric power supply to the first lower electronic control unit and the communication management of the first lower electronic control unit are performed by the second intermediate electronic control unit. At least this further limitation is not taught or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joyce (US 9604585) teaches a highly redundant power and communication arrangement, Yoshimura (US 20060015231) teaches a vehicle arrangement for interfacing a master controller with lower ECU and actuator, Maki (20100088004) teaches a similar arrangement to the claimed upper and lower ECU, Watanabe (US 20100268980) teaches a master and intermediate ECU arrangement with abnormal response, Shidai (US 20160275891) teaches an upper and lower ECU for vehicle relevant to the claimed system, Hirano (US 20210009054) teaches a similar arrangement to the claims ECU arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836